PONDER, Judge.
This case was consolidated for trial and appeal with Number 11,306, “Jerry Joseph Fontenot, Ind., et al. v. State of Louisiana through the Department of Highways, et al.” La.App., 346 So.2d 849.
The trial court awarded $1,388.75 in stipulated special damages and $2,250.00 for injuries. No issue has been raised as to these amounts.
For the reasons stated in Number 11,306, “Jerry Joseph Fontenot, Ind., et al. v. State of Louisiana through the Department of Highways et al.,” the judgment is affirmed.
AFFIRMED.